 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     WENDEI L. P.,                                    CASE NO. C18-5907 BHS
 6
                             Plaintiff,               ORDER ADOPTING THE REPORT
 7          v.                                        AND RECOMMENDATION

 8   COMMISSIONER OF SOCIAL
     SECURITY,
 9
                             Defendant.
10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Michelle Peterson, United States Magistrate Judge, Dkt. 16, and

13   Plaintiff’s objections to the R&R, Dkt. 17.

14          On May 24, 2019, Judge Peterson issued the R&R recommending that the Court

15   affirm the Administrative Law Judge’s (“ALJ”) partial denial of Plaintiff’s request for

16   benefits. Dkt. 16. On May 31, 2019, Plaintiff filed objections. Dkt. 17. On June 10,

17   2019, the Government objected. Dkt. 18.

18          The district judge must determine de novo any part of the magistrate judge’s

19   disposition that has been properly objected to. The district judge may accept, reject, or

20   modify the recommended disposition; receive further evidence; or return the matter to the

21   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

22


     ORDER - 1
 1          In this case, Plaintiff objects to two conclusions in the R&R. First, Plaintiff argues

 2   that the ALJ erred in discounting the medical opinions of Dr. Brown and Dr. Comrie.

 3   Dkt. 17 at 2. The ALJ discounted these opinions because they were “not consistent with

 4   the claimant’s improvement with medication and therapy.” Tr. 33. Plaintiff argues that

 5   this reason is insufficient but fails to address the prior nine pages of the ALJ’s opinion in

 6   which the ALJ thoroughly analyses the medical evidence. See Tr. 24–32. Based on that

 7   discussion, the Court find Plaintiff’s argument without merit.

 8          Second, Plaintiff objects to the R&R’s conclusion regarding the apparent conflict

 9   between the vocational expert’s (“VE”) opinion and the Dictionary of Occupational

10   Titles (“DOT”). Dkt. 17 at 2–3. The Court has concluded that there is not conflict

11   because the document cited by Plaintiff is generated by a third party, SkillTran, and adds

12   limitations that do not appear in the DOT. See Dkt. 27.

13          Therefore, the Court having considered the R&R, Plaintiff’s objections, and the

14   remaining record, does hereby find and order as follows:

15          (1)    The Court ADOPTS the R&R;

16          (2)    The Commissioner’s final decision denying Plaintiff disability benefits is

17                 AFFIRMED; and

18          (3)    The Clerk shall enter judgment and close this case.

19          Dated this 6th day of February, 2020.

20

21

22
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge


     ORDER - 2
